The main ground for a divorce alleged in this petition is for desertion, the respondent having been absent from the complainant for about five years. But it seems that the parties did not live happily together before the separation. There are some things alleged against the petitioner which would give countenance to the respondent's departure. There has never been any act on the part of the petitioner to induce her to come back. The complexion of the whole evidence looks as if he did not desire here to come back, and that therefore she did not stay away wilfully. Under these circumstances we do not think it proper that this petition should be granted.
Petition dismissed. *Page 58